                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

JUSTIN CASEQUIN, ANTONIO M.
VEGA, JASON EARL CANDLISH,
CHRISTOPHER J. COMER, AARON
GODWIN, TYLER SVEDBERG,
CHRISTOPHER WHITE, NICHOLAS
CARNAGEY, DAVID SCHMENK, RYAN
GODWIN, THANHSON SEAN, CRAIG
FENN, CAMERON HARRIS, RYAN
BELKNAP, ANTHONY JAMES
CADOTTE, DARRANS MARGENS
DESIRE, DAVID ANDREW ROBERTS,
MIKE BOGENRIEF, GARRY DEDICK,
ANDRE CALIXTO, ERIC
FREDRICKSON, BRYAN RUSS,
ANDREW OLEYKOWSKI, DILLON
GREEN and JESSE L. PAUL,

                Plaintiffs,

v.                                                           Case No: 2:18-cv-588-FtM-38MRM

CAT 5 CONTRACTING, INC. and
MATTHEW SPANTON,

                Defendants.
                                                  /

                                                ORDER1

        Before the Court is Plaintiffs’ Notice of Voluntary Dismissal with Prejudice. (Doc.

27). Plaintiffs seek to dismiss Counts 127 and 129 of their Amended Complaint. (Doc.

27). For the following reasons, Plaintiffs’ Notice is ineffective.



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
       Federal Rule of Civil Procedure 41(a)(1)(A) allows a plaintiff to dismiss an action

without a court order by filing “a notice of dismissal before the opposing party serves

either an answer or a motion for summary judgment” or “a stipulation of dismissal signed

by all parties who have appeared.” Although Rule 41 allows a plaintiff to dismiss an

action, it does not allow a plaintiff to dismiss a portion of its action against a defendant.

Perry v. Schumacher Group of La., 891 F.3d 954, 958 (11th Cir. 2018). It is thus the

wrong procedural mechanism to dismiss only part of an action against a defendant.

Instead, a plaintiff may eliminate claims by amending the complaint. See Campbell v.

Altec Indus., Inc., 605 F.3d 839, 841 n.1 (11th Cir. 2010) (noting that a plaintiff may

eliminate particular claims and issues under Federal Rule of Civil Procedure 15(a)).

       Here, Plaintiffs seek to dismiss two claims amongst many. (Docs. 23; 27). Such

a request under Rule 41 is improper and thus ineffective. If the Plaintiffs wish to eliminate

claims, they may seek leave to do so under Federal Rule of Civil Procedure 15(a).

       Accordingly, it is now

       ORDERED:

        Plaintiffs’ Notice of Voluntary Dismissal with Prejudice (Doc. 27) is DENIED

without prejudice.

       DONE and ORDERED in Fort Myers, Florida this 30th day of January 2019.




Copies: All Parties of Record




                                             2
